Name: 2002/531/EC: Commission Decision of 28 June 2002 amending Decision 2002/161/EC to approve the plans submitted by Germany for the eradication of classical swine fever and the emergency vaccination of feral pigs in North Rhine-Westfalia (Text with EEA relevance) (notified under document number C(2002) 2379)
 Type: Decision_ENTSCHEID
 Subject Matter: agricultural activity;  regions of EU Member States;  natural environment;  health;  means of agricultural production
 Date Published: 2002-07-02

 Avis juridique important|32002D05312002/531/EC: Commission Decision of 28 June 2002 amending Decision 2002/161/EC to approve the plans submitted by Germany for the eradication of classical swine fever and the emergency vaccination of feral pigs in North Rhine-Westfalia (Text with EEA relevance) (notified under document number C(2002) 2379) Official Journal L 172 , 02/07/2002 P. 0063 - 0064Commission Decisionof 28 June 2002amending Decision 2002/161/EC to approve the plans submitted by Germany for the eradication of classical swine fever and the emergency vaccination of feral pigs in North Rhine-Westfalia(notified under document number C(2002) 2379)(Only the German text is authentic)(Text with EEA relevance)(2002/531/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 2001/89/EC of 23 October 2001 on Community measures for the control of classical swine fever(1), and in particular Article 16(1), 20(1), 25(3) thereof,Whereas:(1) In April 2002 classical swine fever was confirmed in the feral pig population in North Rhine-Westfalia at the border with Rhineland-Palatinate in Germany.(2) In accordance with Articles 16 and 20 of Directive 2001/89/EC, the German authorities have submitted plans for the eradication of classical swine fever and for the emergency vaccination of feral pigs in North Rhine-Westfalia.(3) The German authorities have authorised the use of a live attenuated vaccine against classical swine fever (C strain) to be used for the immunisation of feral pigs by means of oral baits.(4) The submitted plans have been examined and found to comply with the provisions of Directive 2001/89/EC.(5) In relation to the classical swine fever situation in the feral pigs in certain areas of Germany, by means of Decisions 1999/335/EC(2) and 2002/161/EC(3), the Commission approved the plans presented by Germany for the eradication of classical swine fever and for the emergency vaccination of feral pigs in Rhineland-Palatinate and Saarland. Decision 2002/161/EC also establishes certain conditions on trade of live pigs and certain pig products from the areas in which the evolution of the disease would probably be influenced by the vaccination.(6) In accordance with the plans already approved by the Commission and the ones referring to North Rhine-Westfalia vaccination is to be applied in a single area which includes some bordering areas of Rhineland-Palatinate, Saarland and North Rhine-Westfalia.(7) For the sake of clarity, it is therefore appropriate to amend Decision 2002/161/EC to include under the approval the new plans submitted by Germany referring to North Rhine-Westfalia and to ensure that the same conditions are applied in the whole area within which the evolution of the disease will probably be influenced by the vaccination.(8) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health,HAS ADOPTED THIS DECISION:Article 1Article 1 of Decision 2002/161/EC is replaced by the following Article: "Article 1The plans submitted by Germany for the eradication of classical swine fever in feral pigs in Saarland and North Rhine-Westfalia are hereby approved."Article 2Article 2 of Decision 2002/161/EC is replaced by the following Article: "Article 2The plans submitted by Germany for emergency vaccination of feral pigs in Rhineland-Palatinate, Saarland and North Rhine-Westfalia are hereby approved."Article 3The Annex to Decision 2002/161/EC is replaced by the Annex to this Decision.Article 4This Decision is addressed to the Federal Republic of Germany.Done at Brussels, 28 June 2002.For the CommissionDavid ByrneMember of the Commission(1) OJ L 316, 1.12.2001, p. 5.(2) OJ L 126, 20.5.1999, p. 21.(3) OJ L 53, 23.2.2002, p. 43.ANNEXRhineland-PalatinateThe Kreise: Ahrweiler, Bernkastel-Wittlich, Birkenfeld, Bitburg-PrÃ ¼m, Cochem-Zell, Daun, Mayen-Koblenz, Stadt Koblenz, Stadt Trier.In the Kreis Kusel: Reichweiler, Pfeffelbach, Thallichtenberg, KÃ ¶rborn, Dennweiler-Frohnbach, Oberalben, Ulmet, Rathsweiler, Niederalben, Homberg.In the Kreis Birkenfeld: verbandsfreie Gemeinde Idar-Oberstein, Mackenrodt, Hettenrodt, Kirchweiler, Veitsrodt, Herborn, MÃ ¶rschied, Weiden, Oberhosenbach, Wickenrodt, Sonnschied.In the Kreis Bad Kreuznach: Bruschied, Schneppenbach, Hennweiler, Kellenbach, KÃ ¶nigsau, Schwarzerden, Staatswald Entenpfuhl, Winterbach.In the Kreis Rhein-HunsrÃ ¼ck: Riesweiler, Argenthal, Schnorbach, MÃ ¶rschbach, RheinbÃ ¶llen.In the Kreis Mainz-Bingen: Breitscheid, Stadt Bacharach.In the Kreis Trier-Saarburg: Taben-Rodt, Kastel-Staadt, Serrig, Stadt Saarburg, Ayl, Kanzem, Stadt Konz, Wasserliesch, Oberbillig.SaarlandIn the Kreis Merzig-Wadern: Mettlach, Merzig, Beckingen, Losheim, Weiskirchen, Wadern.In the Kreis Saarlouis: Dillingen, Bous, Ensdorf, Schwalbach, Saarwellingen, Nalbach, Lebach, Schmelz, Saarlouis.In the Kreis Sankt Wendel: Nonnweiler, Nohfelden, Tholey.North Rhine-WestfaliaIn the Kreis Euskirchen: the Gemeinden of Dahlem, Blankenheim, Bad MÃ ¼nstereifel und Stadt Euskirchen; the Gemeinde Hellenthal; the Gemeinde Kall; the Stadt Mechernich; the Gemeinde Nettersheim.In the Kreis Rhein-Sieg: Stadt Rheinbach, the Gemeinde Swisttal, Stadt Meckenheim.